DETAILED ACTION
This Office Action is in response to communication received on 1/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant argues: 
There are several reasons why the Office Action’s interpretation is incorrect. First, the law presumes that a claim that does not use the word “means” should not be interpreted under 35 U.S.C. § 112(f). MPEP § 2181(1) (“a claim limitation that does not use the term ‘means’ or ‘step’ will trigger the rebuttable presumption that 35 U.S.C. 112(f) does not apply”) (citing Phillips v. AWH Corp., 415 F.3d 1303, 1310 (Fed. Cir. 2005) (en banc)); id. § 2181(VI) (“a claim limitation that does not use the term ‘means’ will trigger the presumption that 35 U.S.C.
112(f) does not apply”). None of claims 1-12 uses the words “means” or “step.”
Second, the Office Action calls “template selector” a “generic placeholder,” but there is no legal support for that conclusion. MPEP § 2181 is very specific as to what the PTO considers to be generic placeholders:
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C.
112(f): “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.”
None of claims 1-12 uses the “generic placeholders” identified in MPEP § 2181: they do not use
“mechanism,” “module,” “device,” “unit,” “component,” “element,” “member,” or “machine.”
(The claims do use the word “system,” because that is what is being claimed as a whole, but the

the Office Action does not cite any case or MPEP provision in which a “template selector” or
even a “selector” or any similar term has been determined to be a generic placeholder. 

Examiner response:  As explained in the office action, 112f follows the 3 prong test. Claims 1-12, invoke 35 U.S.C. 112(f) because for example, claim 1 has the generic place holder for means “a template selector”, so therefore prong 1 is satisfied.  The generic placeholder is linked with the transition word "for", therefore prong 2 is satisfied.  The phrase is also not modified by sufficient structure or material for performing the claimed function, so prong 3 is satisfied, less technically, if for instance, this claim said the storage unit is a memory, then the claim limitation would fail prong 3 and not invoke 35 U.S.C 112(f).

Applicant argues: 
Django Web Framework video tutorial. Office Action at 5. That Part is directed to a program called “Bootstrap.” However, the use of Bootstrap illustrated in Django Tutorial Part 4 is simply a mechanism for including a set of predefined public domain widgets into an HTML file, which is very different from the “definition” recited in claim 1 that is processed by a definition processor and which is updatable. In contrast, Bootstrap is a library, so it is not updatable, and is open source (see https://getbootstrap.com).

Examiner response: 
Bootstrap is updateable it comes up with different versions all the time. Maybe word the claim such that it doesn’t require a human to update the definition.

Applicant argues:

This assertion is incorrect for at least two reasons. First, there appears to be an inconsistency in the Office Action’s interpretation of the claim terms in that the “updatable definition” is now a template, unlike the interpretation in the previous limitation where it is the Bootstrap program.
Second, the Office Action states that Part 7, timestamp 0-2 minutes “teaches of updateable base template that gets inherited to all the other templates.” But “having a pointer to the updatable definition” differs from using inheritance. In inheritance, a base model is used as a basis for other templates, but it does not, for example, address updates of the base template if the inherited template is updated. In contrast, in the claim, the pointer to the updatable definition can be leveraged to update the definition with changes made to the template or the generated content.

Examiner response:
Base template has a pointer to bootstrap, base is inherited to other templates.

Applicant argues:

Goodridge does not disclose “a template selector for selecting at least one reusable typed-template and its associated type to store in a hierarchical structure as masterdata, wherein the masterdata contain a pointer to the typed-template” as recited in claim 1. The Office Action asserts that Goodridge shows this limitation in Part 6, timestamp 0-2 minutes, of the Django Tutorial. Office Action at 7.
This assertion is incorrect. The Office Action states that Part 6, timestamp 0-2 minutes discloses that “views,py contain function calls to different templates to include them into a project as part of a webpage.” But using function calls in Python code to obtain templates is very different from maintaining a static list of typed-templates: having a static list will, for example, make it possible to reverse the process of going from generated code back to a template. In the scenario in which two identical templates exist, with the Python code approach it would be not be possible on a given generated web-page to understand from which template the code originated, whereas with the claimed “masterdata” approach, it is possible to look at the template to identify which of the identical templates was used.

Examiner response:


Applicant argues:
This assertion is incorrect. The Office Action states that Part 7, timestamp 7:26 “teaches of using an updateable base template, the base template gets inherited to the child templates, the child can over write the base template, here the child template passes over the head “Home” to the base template and it overwrites the head in the base template.” This explanation is misplaced because in the Django system there is no pointer back to the updatable definition or base template. Instead, the content generator in Django leverages templates inherited from a base template with overwrites, which, as discussed above, is different from what is recited in the claim.

Examiner response:
The templates has extends base includes bootstrap.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “a template selector” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

MPEP 2181(I) sets forth a 3-prong analysis for applying § 112(f) when, if the claim limitations fails any of the 3 prongs, the claim limitation is not interpreted under 35 U.S.C 112(f), the 3-prongs are summarized as follows: 
the claim limitation uses the term “means” or a term as a substitute for “means” that 
is generic placeholder (also called a nonce term or a non-structural term having no 
specific structural meaning) for performing the claimed function; 
the phrase “means” or the generic placeholder is modified by functional language, 
typically linked by the transition word “for” (e.g., “means for”) or another linking word; 
the phrase “means” or the generic placeholder is not modified by sufficient structure 
or material for performing the claimed function.

Claims 1-12, invoke 35 U.S.C. 112(f) because for example, claim 1 has the generic place holder for means “a template selector”, so therefore prong 1 is satisfied.  The generic placeholder is linked with the transition word "for", therefore prong 2 is satisfied.  The phrase is also not modified by sufficient structure or material for performing the claimed function, so prong 3 is satisfied, less technically, if for instance, this claim said the storage unit is a memory, then the claim limitation would fail prong 3 and not invoke 35 U.S.C 112(f).

Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  The structure is a computer per paragraph 15.



Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Goodman Youtube video, Apr 18, 2017 https://www.youtube.com/playlist?list=PLw02n0FEB3E3VSHjyYMcFadtQORvl1Ssj.

Regarding claim 1, Goodman teaches:  
1. A system for generating updatable structured content, comprising: 

a definition processor for processing an updatable definition (Part4, 2:16, teaches of adding in the latest version of bootstrap latest version of bootstrap, content to be loaded into templates) to produce a plurality of reusable typed-templates (templates), 


each typed-template having an associated type (“.html”) and at least one insertion point at which another typed-template may be inserted (part 23, 4:26 teaches of linking webpages to each other using a banner), 

    PNG
    media_image1.png
    1005
    1438
    media_image1.png
    Greyscale

each typed template also having a pointer to the updatable definition ([part 7, 0-2 minutes] teaches of updateable base template that gets inherited to all the other templates); 



    PNG
    media_image2.png
    824
    1424
    media_image2.png
    Greyscale


a template selector for selecting at least one reusable typed-template and its associated type to store in a hierarchical structure as masterdata, wherein the masterdata contain a pointer to the typed-template([part 6, 0-2 minutes] views.py contain function calls to different templates to include them into a project as part of a webpage); and 


    PNG
    media_image3.png
    852
    1428
    media_image3.png
    Greyscale


a content generator that uses the selected reusable typed-template to produce the updatable structured content according to the associated type with pointers back to the updatable definition, wherein a change made to the updatable definition is propagated to the structured content and to the typed-templates ([part 7, 7:26] teaches of using an updateable base template, the base template gets inherited to the child templates, the child can over write the base template, here the child template passes over the head “Home” to the base template and it overwrites the head in the base template).  


    PNG
    media_image4.png
    815
    1450
    media_image4.png
    Greyscale



Regarding claim 2, Goodridge teaches:
2. The system of claim 1, wherein a change made to the structured content is propagated to the updatable definition ([part 7, 7:26] teaches of overriding a base class).

    PNG
    media_image4.png
    815
    1450
    media_image4.png
    Greyscale


 Regarding claim 3, Goodman teaches:
3. The system of claim 2, wherein the change made to structured content is also propagated to any already existing updatable definition ([part 7, 7:26] base template already exists).  

Regarding claim 5, Goodman teaches:
5. The system of claim 4, wherein the structured content is an executable program ([part 8 1-8:30] software webpage that when executed is interactive, A program in the most general sense is a list of commands that a computer carries out.  Here the computer executes the code and produces a website). 


    PNG
    media_image5.png
    903
    1457
    media_image5.png
    Greyscale
 
Regarding claim 6, Goodwin teaches:
6. The system of claim 1, wherein the definition is a website outline ([part 7, 3-8 minutes]base template for a web site that’s inherited to child classes for different pages of the web site and copied over to all of the pages).  



    PNG
    media_image6.png
    913
    1467
    media_image6.png
    Greyscale



Regarding claim 7, Goodwin teaches:
7. The system of claim 6, wherein the structured content is a website ([parts 1-4] teaches of creating a set of content to generate a webpage).  

Regarding claim 8, Goodwin teaches:
8. The system of claim 1, wherein the updatable definition is a file plan (part 7, 1-8 minutes, the base file contains definitions to use for files).  

Regarding claim 9, Goodwin teaches:
9. The system of claim 8, wherein the definition processor is a file plan processor (Part 1, computer processor of Goodwin’s Apple computer).  


Regarding claim 11, Goodwin teaches:
11. The system of claim 1, wherein the template selector selects a plurality of reusable typed-templates and the content generator uses the selected reusable typed-templates to produce the updatable structured content according to the associated types (.html templates I.e. home.html) with pointers back to the updatable definition ([part 7 3:20] teaches of having a reference to a base template).  
    PNG
    media_image7.png
    994
    1452
    media_image7.png
    Greyscale



Regarding claim 12, Goodwin teaches:
12. The system of claim 1, wherein the change made to the updatable definition is also propagated to any already produced typed-templates and future produced, structured content and typed-templates ([part 7, 3:20] allows for inheritance of templates by adding a reference extends).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Shiu US 2002/0019839.

Regarding claim 4, Shiu teaches:
4. The system of claim 1, wherein the definition is a diagram (claim 1-3 teaches of using a diagram in a template).  

It would have been obvious to one of ordinary skill in the art, to have the cited prior art and Shiu before him at the time of invention was made, to modify the cited prior art to include a diagram in a template for a better result, of enhancing the presentation with visual information as well as text. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Ford US 2017/0041296.

10. The system of claim 8, wherein the structured content is an electronic trial master file (eTMF) ([Ford 0331 teaches of using an eTMF file]).  
It would have been obvious to one of ordinary skill in the art, to have the cited prior art and Ford before him at the time of invention was made, to modify the cited prior art to include eTMF file for a better result, of including all the relevant data into a webpage. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571)270603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177